DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Clams 1-9 have been examined.
P = paragraph, e.g. p5 = paragraph 5.

	Comments:
	The proposed invention has to do with a vehicle that recognized its external environments and changes the vehicle control based on the external environment of the vehicle.  This is very well known in the art and to a person of ordinary skill in the art.  The applicant has included that the external environment is a construction section/zone in a road.  A vehicle that changes its control due to recognizing its external environment, does disclose this invention.  The prior art does not have to mention that the external environment is specifically a construction zone.  E.g. if a vehicle recognized traffic or signs in its outside environment and hence changes its control due to the recognition, then this vehicle is capable of recognizing construction zone, through a panoply of ways such as signs for construction or slowdown of traffic due to construction.
	However, both prior arts utilized specifically disclose the recognition of construction sites/zones in the road, even though they do not have to.
	The applicant can specifically claim all kinds of examples of outside environment to the vehicle such as, it is raining outside versus it is snowing outside; recognizing a dear as opposed to recognizing a squirrel as opposed to recognizing a horse and 
The claims are replete with functional language. A functional limitation is an attempt to define an element by what it does or by a property or characteristic it has rather than by what it is. "Intended use" is a type of functional language that describes the manner in which a claimed apparatus is intended to be used. "Intended use" does not distinguish the claimed apparatus from the prior art if the prior art has the capability to so perform. 
Although the prior art in this case discloses the usage of the claims' limitation, i.e., the prior art discloses the intended use, the prior art only has to show that it has the capability to so perform. For example, the following claims are not patentably different and one can be used to reject the other: 
1. A computer for communicating with a server that performs demandforecasting using Monte Carlo simulation comprising: a device for entering andtransmitting historical demand data to said server and a device adapted to receive and display a forecasted demand based on said Monte Carlo simulation from said server. 

In the instant case, the intended use of the proposed invention is disclosed by each of the prior arts, taken individually. More importantly, the prior art only has to show that it has the capability to so perform, which each of the prior art do show.
2112 [R-3] Requirements of Rejection Based on Inherency; Burden of Proof 
The express, implicit, and inherent disclosures of a prior art reference may berelied upon in the rejection of claims under 35 U.S.C. 102 or 103. "The inherentteaching of a prior art reference, a question of fact, arises both in the context ofanticipation and obviousness." In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784(Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosurein one of the references). See also In re Grasselli, 713 F.2d 731,739, 218 USPQ 769,775 (Fed. Cir. 1983).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-9 are rejected under 35 U.S.C. 102a1 as being disclosed by Hashimoto et al., USPAP 2016/0259334.
As per claim 1, Hashimoto discloses a vehicle control device comprising: an external environment recognition unit configured to recognize a peripheral state of a host vehicle; a control state setting unit configured to set a control state of automated driving;
Figure 1 of Hashimoto discloses:

    PNG
    media_image1.png
    552
    816
    media_image1.png
    Greyscale

an action decision unit configured to decide an action of the host vehicle on a basis of the peripheral state that is recognized by the external environment recognition 
Paragraph 83 of Hashimoto discloses:
[0083] The possibility determination unit 18 determines whether or not 
another vehicle exists, which can be removed from the driver's blind area by 
the control of the host vehicle M based on, for example, the result of 
recognition by the surrounding environment recognition unit 12 and the 
travelling state recognition unit 13.  The possibility determination unit 18 
may calculate the vehicle speed candidates for the host vehicle M illustrated 
in FIG. 6A and FIG. 6B using the above-described method or a known method based on the result of recognition by the surrounding environment recognition unit 12, the result of recognition by the travelling state recognition unit 13, the 
legal highest speed in the travelling lane R1, and the legal lowest speed in 
the travelling lane R1.  In a case where a vehicle speed candidate for removing 
the other vehicle from the driver's blind area exists, the possibility 
determination unit 18 determines that the other vehicle exists, which can be 
removed by the control of the host vehicle M (control of the vehicle speed of 
the host vehicle M). 

a vehicle control unit configured to perform travel control of the host vehicle on a basis of a decision result from the action decision unit (p’s 83-91, 80, 103-104, 109, 111, 125-127; ab; fig’s 7-9),
Figure 7 of Hashimoto discloses:

    PNG
    media_image2.png
    859
    594
    media_image2.png
    Greyscale


paragraph 26 of Hashimoto discloses:
[0026] Here, FIG. 2 is a plan view illustrating a switching position G where 
the driving state of the host vehicle M is switched from autonomous driving to 
manual driving.  A travelling lane R1 on which the host vehicle M travels, an 
adjacent lane R2 that is adjacent to the left side of the travelling lane R1, a 
route Mw of the host vehicle M, the switching position G, a road construction 
section E, a check timing position T, and a distance D from the switching 
position G to the check timing position T are illustrated in FIG. 2.  The check 
timing position T and the distance D will be described below.

As per claim 2, Hashimoto discloses wherein the control state setting unit is configured to set the control state on a basis of travel environment information in the construction section that is recognized by the external environment recognition unit (p’s 26-27, 71, fig’s 2, 1, 7-9; ab; p’s 83-91, 103-104, 109, 111, 125-127) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further,
Figure 2 of Hashimoto discloses:

    PNG
    media_image3.png
    790
    334
    media_image3.png
    Greyscale

As per claim 3, Hashimoto discloses wherein the travel environment information includes at least one piece of information among entrance information regarding 
[0027] FIG. 2 illustrates a situation in which the host vehicle M in 
autonomous driving is approaching the switching position G. The switching 
position G illustrated in FIG. 2 positions at an entrance of the road 
construction section E. As above, the switching position G can be a boundary 
position between, for example, a road section where the vehicle-mounted sensor 
can recognize a lane line (a lane boundary line or a vehicular lane boundary 
line) in which the host vehicle M travels and a road section (a road 
construction section, a section with snow accumulation, or a section where a 
lane line cannot be recognized due a blurred line) in which the vehicle-mounted 
sensor cannot recognize the lane line on the road.  The switching position G 
can be a boundary position between a road section in which weather conditions 
such as a crosswind enables autonomous driving to be performed and a road 
section in which weather conditions do not enable autonomous driving to be 
performed.  The switching position G can be a boundary position between a road 
section in which autonomous driving can be performed because there are no 
traffic regulations due to a traffic accident and a road section in which 

due to a traffic accident.

As per claim 4, Hashimoto discloses a notification control unit configured to perform notification control to notify a vehicle occupant in accordance with notification content that is decided by the action decision unit, wherein if a distance of the construction section that is recognized by the external environment recognition unit is more than or equal to a predetermined distance, the action decision unit is configured to decide to perform the notification control to prompt the vehicle occupant to drive manually (p’s 23, 25, 29, 83-91, 26-27, 71; fig’s 7-9, 2, 1; p’s 103-104, 109, 111, 125-127; ab) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, paragraph 23 of Hashimoto discloses:
[0023] The vehicle control device 100 is configured so as to be capable of 
switching the driving state of the host vehicle M from autonomous driving to 
manual driving.  Manual driving is a driving state in which the host vehicle M 
is caused to travel mainly, for example, by the driving operation of the 
driver.  In manual driving, for example, a driving state is included, in which 
the host vehicle M is caused to travel based on only the driving operation of 
the driver.  Here, in manual driving in the present embodiment, a driving state 
is also included, in which a driving operation assist control for assisting the 
driving operation of the driver is performed while the driving operation of the 
driver is the main operation.  In the driving operation assist control, for 
example, an adaptive cruise control (ACC) or a lane trace control (LTC) is 


As per claim 5, Hashimoto discloses an operation detection unit configured to detect a driving operation of the host vehicle by the vehicle occupant, wherein if the operation detection unit does not detect the driving operation within a predetermined time after the notification to prompt the vehicle occupant to drive manually is performed, the action decision unit is configured to decide to perform stop control to stop the host vehicle (p’s 23, 25, 29, 83-91, 26-27, 71; fig’s 7-9, 2, 1; p’s 103-104, 109, 111, 125-127; ab) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, paragraph 25 of Hashimoto discloses:
[0025] In a case where it is determined that the host vehicle M in 
autonomous driving arrives at a switching position set in advance, the vehicle 
control device 100 switches the driving state of the host vehicle M from 
autonomous driving to manual driving.  The switching position is a reference 
position where the driving state of the host vehicle M is switched from 
autonomous driving to manual driving.  For example, the switching position 
corresponds to a position of a boundary between a road environment in which 
autonomous driving can be continued and a road environment in which autonomous driving cannot be continued on the route of the vehicle.  The switching position may be a position of host vehicle M side (front side) from the 
position of a boundary on the route of the host vehicle M.



    PNG
    media_image3.png
    790
    334
    media_image3.png
    Greyscale



[0071] The switching position setting unit 11 sets the above-described 
switching position G. For example, in a case where the host vehicle M starts 
autonomous driving, the switching position setting unit 11 sets the switching 
position G according to the content of autonomous driving.  For example, in a 
case where the host vehicle M starts autonomous driving exclusive for a high 
way, the switching position setting unit 11 sets the position of the exit of 
the highway in the route Mw of the host vehicle M as the switching position G 
based on the map information in the map database 4.  In addition, the switching 
position setting unit 11 recognizes a road construction section, a section in 
which autonomous driving is restricted due to weather information, a section in 
which the traffic is regulated due to an accident, or the like based on road 
environment information acquired from the information management center via a 
communication unit of the navigation system 5.  The switching position setting 
unit 11 sets the a position of an entrance of the highway as the switching 
position G according to the content of autonomous driving.  The switching 

on, for example, a plan of a target route for autonomous driving generated by 
the travel plan generation unit 14 described below. 

As per claim 8, Hashimoto discloses wherein if the external environment recognition unit recognizes a construction vehicle within a predetermined distance from the host vehicle, the action decision unit is configured to decide to perform offset control that moves a center position of the host vehicle in a vehicle width direction, in a direction that is opposite from a position of the construction vehicle relative to a center position of a travel lane (p’s 26-27, 71, fig’s 2, 1, 7-9; ab; p’s 83-91, 80, 103-104, 109, 111, 125-127) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, figure 9 of Hashimoto discloses:

    PNG
    media_image4.png
    502
    527
    media_image4.png
    Greyscale


As per claim 9, Hashimoto discloses wherein if the external environment recognition unit recognizes a preceding vehicle that travels ahead of the host vehicle, the action decision unit is configured to decide to perform trajectory trace control that causes the host vehicle to travel along a travel trajectory of the preceding vehicle (p’s 26-27, 71, fig’s 2, 1, 7-9; ab; p’s 80, 83-91, 103-104, 109, 111, 125-127) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, paragraph 80 of Hashimoto discloses:
[0080] In addition, the blind area setting unit 16 may set the size of the 

lane R2.  The vehicle control device 100, as illustrated in FIG. 3 for example, 
sets the range from the host vehicle M to the lane line L3 diagonally behind 
the left side of the host vehicle M as the driver's blind area AL based on the 
lane width of the adjacent lane R2.  The driver's blind area AL is, for 
example, as illustrated in FIG. 3, set as a region expanding toward the 
front-rear direction of the host vehicle M to the extent of being separated 
from the host vehicle M. The blind area setting unit 16 may set the range from 
the host vehicle M to the lane line L3 diagonally behind the left side of the 
host vehicle M as the driver's blind area AL by recognizing the lane line L3 of 
the adjacent lane R2 from the image information of the vehicle-mounted camera, 
not the lane width of the adjacent lane R2.  The driver's blind area AL does 
not necessarily need to reach the lane line L3, and may be set exceeding the 
lane line L3.  The driver's blind area AL may have a fixed range regardless of 
the lane width of the adjacent lane and the position of the lane line.  As 
above, the case of the driver's blind area AL is described, and the driver's 
blind area AR can also be similarly set.
	Figure 1 of Hashimoto discloses:

    PNG
    media_image5.png
    874
    617
    media_image5.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al., USPAP 2016/0259,334, and further in view of Ichikawa et al. USPAP 2017/0261,984.
As per claim 1, Hashimoto discloses a vehicle control device comprising: an external environment recognition unit configured to recognize a peripheral state of a host vehicle; a control state setting unit configured to set a control state of automated driving;
Figure 1 of Hashimoto discloses:

    PNG
    media_image1.png
    552
    816
    media_image1.png
    Greyscale

an action decision unit configured to decide an action of the host vehicle on a basis of the peripheral state that is recognized by the external environment recognition unit and the control state that is set by the control state setting unit (p’s 111, 109, 103-104, 26-27, 71; fig’s 1, 9, 8); and
Paragraph 83 of Hashimoto discloses:
[0083] The possibility determination unit 18 determines whether or not 
another vehicle exists, which can be removed from the driver's blind area by 
the control of the host vehicle M based on, for example, the result of 
recognition by the surrounding environment recognition unit 12 and the 

may calculate the vehicle speed candidates for the host vehicle M illustrated 
in FIG. 6A and FIG. 6B using the above-described method or a known method based on the result of recognition by the surrounding environment recognition unit 12, the result of recognition by the travelling state recognition unit 13, the 
legal highest speed in the travelling lane R1, and the legal lowest speed in 
the travelling lane R1.  In a case where a vehicle speed candidate for removing 
the other vehicle from the driver's blind area exists, the possibility 
determination unit 18 determines that the other vehicle exists, which can be 
removed by the control of the host vehicle M (control of the vehicle speed of 
the host vehicle M). 

a vehicle control unit configured to perform travel control of the host vehicle on a basis of a decision result from the action decision unit (p’s 83-91, 80, 103-104, 109, 111, 125-127; ab; fig’s 7-9),
Figure 7 of Hashimoto discloses:

    PNG
    media_image2.png
    859
    594
    media_image2.png
    Greyscale


paragraph 26 of Hashimoto discloses:
[0026] Here, FIG. 2 is a plan view illustrating a switching position G where 
the driving state of the host vehicle M is switched from autonomous driving to 
manual driving.  A travelling lane R1 on which the host vehicle M travels, an 
adjacent lane R2 that is adjacent to the left side of the travelling lane R1, a 
route Mw of the host vehicle M, the switching position G, a road construction 
section E, a check timing position T, and a distance D from the switching 
position G to the check timing position T are illustrated in FIG. 2.  The check 
timing position T and the distance D will be described below.

Hashimoto discloses all the limitations of the invention, however, arguendo, if Hashimoto is or might be interpreted such that it might not explicitly disclose control state, then Ichikawa discloses control state (p’s 66 (construction zone), 43-44, 57 (switching to manual); ab; p’s 8-9, 14-15, 18-19, 32, 44, 133; fig’s 1-3).  If this interpretation is taken, then it would have been obvious to modify Hashimoto to include control state such as that taught by Ichikawa in order to have the environment 
recognition unit 12 calculate the width of the traveling lane based on, for 
example, the positions of physical road boundaries (curbstones, guardrails, 
walls, pylons for construction, or the like); other than the positions of the 

road boundaries, in a case where an object which can be regarded as a road 
width, for example, an oncoming vehicle comes on a road with no center line, 
the environment recognition unit 12 may regard half the physical width of the 
road obtained based on the position of the oncoming vehicle as the width of the 
traveling lane.  Alternatively, for example, in a case where a pedestrian or 
the like is walking on a shoulder of a road with no road mark, the environment 
recognition unit 12 may calculate a virtual width based on a position where a 
sufficient distance is secured from the pedestrian.  The environment 
recognition unit 12 may calculate the reliability of recognition of the 
surrounding environment of the vehicle M based on the distance between the 
vehicle M and the road boundary.  The road boundary may be division lines, such as white lines, may be the ends of a travelable area determined by curbstones, walls, or side drains, or other objects suited to be handled as a road 
boundary (Ichikawa, p66).

As per claim 2, Hashimoto discloses wherein the control state setting unit is configured to set the control state on a basis of travel environment information in the construction section that is recognized by the external environment recognition unit (p’s 26-27, 71, fig’s 2, 1, 7-9; ab; p’s 83-91, 103-104, 109, 111, 125-127) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further,
Figure 2 of Hashimoto discloses:

    PNG
    media_image3.png
    790
    334
    media_image3.png
    Greyscale

As per claim 3, Hashimoto discloses wherein the travel environment information includes at least one piece of information among entrance information regarding 
[0027] FIG. 2 illustrates a situation in which the host vehicle M in 
autonomous driving is approaching the switching position G. The switching 
position G illustrated in FIG. 2 positions at an entrance of the road 
construction section E. As above, the switching position G can be a boundary 
position between, for example, a road section where the vehicle-mounted sensor 
can recognize a lane line (a lane boundary line or a vehicular lane boundary 
line) in which the host vehicle M travels and a road section (a road 
construction section, a section with snow accumulation, or a section where a 
lane line cannot be recognized due a blurred line) in which the vehicle-mounted 
sensor cannot recognize the lane line on the road.  The switching position G 
can be a boundary position between a road section in which weather conditions 
such as a crosswind enables autonomous driving to be performed and a road 
section in which weather conditions do not enable autonomous driving to be 
performed.  The switching position G can be a boundary position between a road 
section in which autonomous driving can be performed because there are no 
traffic regulations due to a traffic accident and a road section in which 

due to a traffic accident.

As per claim 4, Hashimoto discloses a notification control unit configured to perform notification control to notify a vehicle occupant in accordance with notification content that is decided by the action decision unit, wherein if a distance of the construction section that is recognized by the external environment recognition unit is more than or equal to a predetermined distance, the action decision unit is configured to decide to perform the notification control to prompt the vehicle occupant to drive manually (p’s 23, 25, 29, 83-91, 26-27, 71; fig’s 7-9, 2, 1; p’s 103-104, 109, 111, 125-127; ab) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, paragraph 23 of Hashimoto discloses:
[0023] The vehicle control device 100 is configured so as to be capable of 
switching the driving state of the host vehicle M from autonomous driving to 
manual driving.  Manual driving is a driving state in which the host vehicle M 
is caused to travel mainly, for example, by the driving operation of the 
driver.  In manual driving, for example, a driving state is included, in which 
the host vehicle M is caused to travel based on only the driving operation of 
the driver.  Here, in manual driving in the present embodiment, a driving state 
is also included, in which a driving operation assist control for assisting the 
driving operation of the driver is performed while the driving operation of the 
driver is the main operation.  In the driving operation assist control, for 
example, an adaptive cruise control (ACC) or a lane trace control (LTC) is 


As per claim 5, Hashimoto discloses an operation detection unit configured to detect a driving operation of the host vehicle by the vehicle occupant, wherein if the operation detection unit does not detect the driving operation within a predetermined time after the notification to prompt the vehicle occupant to drive manually is performed, the action decision unit is configured to decide to perform stop control to stop the host vehicle (p’s 23, 25, 29, 83-91, 26-27, 71; fig’s 7-9, 2, 1; p’s 103-104, 109, 111, 125-127; ab) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, paragraph 25 of Hashimoto discloses:
[0025] In a case where it is determined that the host vehicle M in 
autonomous driving arrives at a switching position set in advance, the vehicle 
control device 100 switches the driving state of the host vehicle M from 
autonomous driving to manual driving.  The switching position is a reference 
position where the driving state of the host vehicle M is switched from 
autonomous driving to manual driving.  For example, the switching position 
corresponds to a position of a boundary between a road environment in which 
autonomous driving can be continued and a road environment in which autonomous driving cannot be continued on the route of the vehicle.  The switching position may be a position of host vehicle M side (front side) from the 
position of a boundary on the route of the host vehicle M.



    PNG
    media_image3.png
    790
    334
    media_image3.png
    Greyscale



[0071] The switching position setting unit 11 sets the above-described 
switching position G. For example, in a case where the host vehicle M starts 
autonomous driving, the switching position setting unit 11 sets the switching 
position G according to the content of autonomous driving.  For example, in a 
case where the host vehicle M starts autonomous driving exclusive for a high 
way, the switching position setting unit 11 sets the position of the exit of 
the highway in the route Mw of the host vehicle M as the switching position G 
based on the map information in the map database 4.  In addition, the switching 
position setting unit 11 recognizes a road construction section, a section in 
which autonomous driving is restricted due to weather information, a section in 
which the traffic is regulated due to an accident, or the like based on road 
environment information acquired from the information management center via a 
communication unit of the navigation system 5.  The switching position setting 
unit 11 sets the a position of an entrance of the highway as the switching 
position G according to the content of autonomous driving.  The switching 

on, for example, a plan of a target route for autonomous driving generated by 
the travel plan generation unit 14 described below. 

As per claim 8, Hashimoto discloses wherein if the external environment recognition unit recognizes a construction vehicle within a predetermined distance from the host vehicle, the action decision unit is configured to decide to perform offset control that moves a center position of the host vehicle in a vehicle width direction, in a direction that is opposite from a position of the construction vehicle relative to a center position of a travel lane (p’s 26-27, 71, fig’s 2, 1, 7-9; ab; p’s 83-91, 80, 103-104, 109, 111, 125-127) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, figure 9 of Hashimoto discloses:

    PNG
    media_image4.png
    502
    527
    media_image4.png
    Greyscale


As per claim 9, Hashimoto discloses wherein if the external environment recognition unit recognizes a preceding vehicle that travels ahead of the host vehicle, the action decision unit is configured to decide to perform trajectory trace control that causes the host vehicle to travel along a travel trajectory of the preceding vehicle (p’s 26-27, 71, fig’s 2, 1, 7-9; ab; p’s 80, 83-91, 103-104, 109, 111, 125-127) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, paragraph 80 of Hashimoto discloses:
[0080] In addition, the blind area setting unit 16 may set the size of the 
driver's blind area AL to be variable based on the lane width of the adjacent 
vehicle control device 100, as illustrated in FIG. 3 for example, 
sets the range from the host vehicle M to the lane line L3 diagonally behind 
the left side of the host vehicle M as the driver's blind area AL based on the 
lane width of the adjacent lane R2.  The driver's blind area AL is, for 
example, as illustrated in FIG. 3, set as a region expanding toward the 
front-rear direction of the host vehicle M to the extent of being separated 
from the host vehicle M. The blind area setting unit 16 may set the range from 
the host vehicle M to the lane line L3 diagonally behind the left side of the 
host vehicle M as the driver's blind area AL by recognizing the lane line L3 of 
the adjacent lane R2 from the image information of the vehicle-mounted camera, 
not the lane width of the adjacent lane R2.  The driver's blind area AL does 
not necessarily need to reach the lane line L3, and may be set exceeding the 
lane line L3.  The driver's blind area AL may have a fixed range regardless of 
the lane width of the adjacent lane and the position of the lane line.  As 
above, the case of the driver's blind area AL is described, and the driver's 
blind area AR can also be similarly set.
	Figure 1 of Hashimoto discloses:

    PNG
    media_image5.png
    874
    617
    media_image5.png
    Greyscale




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Shiraishi et al. (U.S. patent application publication 2017/0313304) discloses a
travel control device for a vehicle executes a self-driving control based on traveling environment information on which the vehicle travels and traveling information on the vehicle.  In the device, a traveling environment information acquisition unit acquires the traveling environment information.  A traveling information detection unit detects the traveling information.  An unstable behavior detector detects an unstable behavior in one or both of a rolling direction and a yaw direction of the vehicle.  A steering wheel holding state detector detects a state in which a driver holds a steering wheel.  The first 
unstable behavior reducer reduces the detected unstable behavior by correcting a steering angle.  A second unstable behavior reducer reduces the detected unstable behavior by selecting a predetermined wheel and applying a braking force to the wheel.  A vehicle behavior controller freely operates the unstable behavior reducers according to detection results.
	Kitani et al. (U.S. patent application publication 2018/0304828) discloses an 
autonomous driving ECU including a first communication unit that transmits and receives autonomous driving data to and from the plurality of data ECUs, and a vehicle control unit that controls a vehicle on the basis of the autonomous driving data 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEHRANG BADII whose telephone number is 571-272-6879.  The examiner can normally be reached on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached at 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 Any response to this action should be mailed to:

        		Commissioner for Patents
       		P.O. Box 1450
        		Alexandria, VA 22313-1450

		or faxed to (571)273-8300
	Hand delivered responses should be brought to 
		United States Patent and Trademark Office
      	 	Customer Service Window
        		Randolph Building
        		401 Dulany Street
        		Alexandria, VA 22314

	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 3600 Customer Service Office whose telephone number is (571) 272-3600.     
/Behrang Badii/
Primary Examiner
Art Unit 3667